369 F.2d 810
Thelma Geraldine WALDROP, Appellant,v.UNITED STATES of America, Appellee.
No. 23090.
United States Court of Appeals Fifth Circuit.
December 13, 1966.

Thomas M. Haas, Mobile, Ala., for appellant.
D. Broward Segrest, Asst. U. S. Atty., Mobile, Ala., for appellee.
Before TUTTLE, Chief Judge, and THORNBERRY and GOLDBERG, District Judges.
PER CURIAM:


1
There was more than ample evidence to warrant submission to the jury the question whether appellant was guilty as an aider and abettor of the bank robbery for which she was convicted. There being no substantial legal questions raised on the appeal, the judgment is


2
Affirmed.